Citation Nr: 0946346	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-34 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether termination of the Appellant's death pension 
benefits, effective June 1, 2007, based on excessive income 
was proper.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Appellant is claiming survivor's benefits as the widow of 
an individual who had active service from September 1946 to 
June 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO granted 
entitlement to death pension benefits, effective in July 
2006, but determined the benefits would be terminated 
effective June 1, 2007 because the Appellant's countable 
income exceeded the maximum amount allowed by law.


FINDINGS OF FACT

1.  The Appellant's total unadjusted income for the year 2007 
is $18,066, based on Social Security income in effect of $17, 
334 plus a one time burial expense payment of $732.  

2.  In August 2006, a one-time deduction of $4,562 was 
deducted from the Appellant's countable income for the 
veteran's last expenses, thus reducing her countable income.

3.  Additional expenses for 2007 deducted from the 
Appellant's countable income (minus 5 percent of the MAPR (or 
$366)) included Medicare expenses of $1122, private insurance 
payments of $535, additional private insurance payments of 
$4584, unreimbursed medical expenses of $4880 and 
unreimbursed medical expenses of $1606.  

4.  The Appellant's countable income, as of June 2007 was 
$1143, which is below the maximum annual income for death 
pension benefits for a surviving spouse with no dependents.

5.  The medical expenses paid throughout 2007 continues to 
reduce the countable income to below the MAPR, as it is 
reduced to $5705 through the end of 2007 until January 1, 
2008 where the evidence shows that the Appellant's countable 
income exceeds that allowable for pension purposes.	

6.  Termination of the Appellant's death pension benefits, 
effective June 1, 2007, based on excessive income was not 
proper and the Appellant is entitled to death pension 
benefits from June 1, 2007 to January 1, 2008.  


CONCLUSION OF LAW

As of June 1, 2007 until January 1, 2008, the Appellant met 
the income criteria for entitlement to death pension 
benefits.  38 U.S.C.A. §§ 101, 1503, 1521, 1541, 5110 (West 
2009); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income. 38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12. 38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income. 38 
C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. See 
38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3). The MAPR 
is published in Appendix B of VA Manual M21-1 (M21-1) and is 
to be given the same force and effect as if published in VA 
regulations. See 38 C.F.R. § 3.21. The maximum annual pension 
rate is adjusted from year to year. Effective December 1, 
2006, the MAPR for a surviving spouse with no children was 
$7,329. See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix 
B.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income. Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid. 
38 C.F.R. § 3.272.

In March 2007, the RO granted entitlement to death pension 
benefits effective June 1, 2006, based on the countable 
income for 2006.  From the countable income for that year (in 
excess of 5 percent of the MAPR of $7329 was $366 for 2007, 
when calculating medical expenses), the RO deducted the 
Appellant's annual Medicare expenses which it stated was 
reported by SSA in the amount of $1092, and Veteran's last 
expenses of $6,685 paid in June 2006 ($4,700 to the funeral 
home, $1985 to the cemetery), which reduced the countable 
income to below the maximum amount allowable by law of $7329 
for a surviving spouse with no dependents.  

Further adjustment was made effective September 1, 2006 based 
on additional expenses of $4,562 paid in August 2006 for 
funeral expenses, (which was $5,287 minus $600 burial 
benefits from the VA and $125 for flowers).  Thus initial 
entitlement to pension was established.  The Appellant was 
determined to have income in excess of the MAPR as of June 1, 
2007, thereby ending entitlement to the pension effective 
that date.  As of June 1, 2007, the Appellant's countable 
income for the year 2007 was $1444.50 per month which is 
$17,334 per year.  Additionally she received a one time 
payment from Social Security for burial expenses of $732.  
The total income adds up to $18,066.  The RO subtracted from 
this amount, final expenses of $4,562 paid in August 2006 and 
medical expenses (minus the 5% of MAPR) which only included 
the Medicare payment said to be $1092  per year.  This 
adjusted the countable income to $12,778.  This was in excess 
of the MAPR of $7329 as of June 1, 2007.

The death pension was further amended by the RO in September 
2007 after the Appellant in a July 2007 VA Form 21-8416 
Medical Expense Report reported paying $133.40 monthly (or 
$1600.80/year) for Medicare Part B expenses from July 1, 2006 
through July 1, 2007, private medical insurance in the amount 
of $44.60 per month (or $535.20/year), $2453 for dental 
expenses from October 1, 2006 to June 5, 2007, $1100 for 
cancer treatment from July 20, 2006 to May 22, 2007, and 
$1327.26 for prescriptions from July 10, 2006 to May 22, 
2007.  These expenses were used to increase the amount of 
pension award she was entitled to receive, and further 
decreased her countable income further below the VA pension 
limit of $7329.  

The total expenses considered in the September 2007 amended 
death pension rating included family medical expenses in the 
amount of $6507 (calculated by the RO to include the claimed 
medical expenses and its stated annual Medicare expenses of 
$1092) and total last expenses of $11,247.  The Appellant's 
income from July 1, 2006 to June 1, 2007 was offset by the 
last expenses and family medical expenses and the pension 
amount was increased accordingly based on these offsets.  
However, the RO still found the Appellant's adjusted 
countable income to still be in excess of the MAPR as of June 
1, 2007 as it was now in the amount of $7363.  

This was based on the RO's calculations which again 
subtracted from the total Social Security Income plus burial 
expense of $18,066 the final expenses of $4,562 paid in 
August 2006 and medical expenses (minus the 5% of MAPR) which 
included the additional "family expenses" in the total of 
$6507 which were the sum of the medical expenses except for 
the Medicare expenses reported in the Appellant's July 2007 
VA Form 21-486.  The RO appears to have inexplicably left out 
any Medicare expenses in calculating the new amount of the 
countable income.  

The Appellant submitted an additional VA Form 21-8416 Medical 
Expense Report in May 2009 showing further medical expenses 
from January 1, 2007 to December 31, 2007:  $1122 in Medicare 
payments, $4584 in Blue Cross private insurance payment, $686 
in prescriptions, $60 for a physician co-charge, $520 for 
dental bills, $105 for a physician co-charge and $235 for eye 
care and glasses.  The total amount of these expenses is $10, 
022.  The unreimbursed medical expenses (separate from the 
Medicare and private insurance) totals $1606.  

Thereafter after receipt of these additional medical 
expenses, the RO in a July 2009 supplemental statement of the 
case recalculated the countable income as of July 1, 2007 to 
$10,396.00.  Now the RO gave the annual Medicare expenses 
reported by the Social Security Administration as $1122.  
Other expenses counted by the RO included the $4584 in 
private insurance payments and unreimbursed medical expenses 
totaling $1606.  The RO is noted to have erroneously listed 
the Social Security income for 2007 to be $17,344 rather than 
the correct amount of $17,334.  The RO also did not include 
the burial expense payment of $732 in the income.  As far as 
countable expenses, the RO also left out the presumably non 
overlapping medical expenses reported by the Appellant in the 
July 2007 VA Form 21-8416 Medical Expense Report, as well as 
the final expenses of $4,562 paid in August 2006 for funeral 
expenses which had been previously factored in the earlier 
calculations of countable income.  
 
Thus it appears that the RO has erred in calculating the 
countable income in effect on June 1, 2007.  A review of the 
evidence in the light most favorable to the Appellant reveals 
that the income as of July 1, 2007 should be adjusted based 
on the following.

The correct total income is $18,066, based on Social Security 
income in effect for the year 2007 of $17, 334 plus a one 
time burial expense payment of $732.  

The correct expenses include the final burial expenses of 
$4,562 paid in August 2006, Medicare expenses of $1122 (the 
correct amount based on the Social Security records showing 
monthly payment of $93.50 per year in 2007), private 
insurance payments of $535 (submitted in July 2007), 
additional private insurance payments of $4584 (submitted in 
May 2009), unreimbursed medical expenses of $4880 (submitted 
in July 2007) and unreimbursed medical expenses of $1606 
(submitted in May 2009).  The sum of these expenses is 
$17,289, minus 5 percent of the MAPR ($366), which totals 
$16,923.  When these expenses are subtracted from the total 
income of $18,066, the adjusted countable income is $1143 as 
of June 1, 2007.  The Board notes that the prior final 
expenses of $6,685 paid in June 2006 are not countable as 
they fall outside the 12 month annualization period in which 
they were paid.  

Thus the Appellant's countable income does not exceed the 
MAPR as of June 1, 2007.  The Board further notes that even 
when the Appellant is no longer eligible to deduct the final 
burial expenses of $4,562 at the expiration of the 12 month 
period in August 1, 2007, the medical expenses paid in 2007 
minus the 5 percent of the MAPR ($366) adds up to $12,361.  
This is based on the financial figures available that are 
most beneficial to the Appellant (in other words, the figures 
reported by the Appellant regarding unreimbursed medical 
expenses for 2007).  This continues to reduce the countable 
income to below the MAPR, as it is reduced to $5705 through 
the end of 2007.	

The evidence reflects that January 1, 2008 is the earliest 
date that the Appellant's countable income exceeds the MAPR 
for that year ($7498).  As of that date her Social Security 
income is shown to be $17,736.  Her reported medical expenses 
for 2008 which includes Medicare payments of $1156, medical 
insurance payments of 524.36, physician co payments of $60 
and $120 and a dental bill of $520, all total $7084.36 
(rounded to 7084).  When 5 percent of the MAPR ($374) is 
subtracted from the total medical bills the amount is reduced 
to $6710.  This amount subtracted from $17,736 is $11,026, 
which exceeds the MAPR.  Accordingly the Appellant's 
countable income exceeds that allowable for pension purposes 
as of January 1, 2008.  

Duties to Notify and Assist

With respect to the Appellant's claim for entitlement to 
nonservice-connected death pension benefits, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  As the 
issue on appeal is controlled by the Appellant's s level of 
annual income, there is no medical controversy and 
development of any medical evidence would have no bearing on 
the decision.  The Appellant has provided financial 
information for the period in question, and VA has obtained 
the Appellant's annual Social Security Administration (SSA) 
income report.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
or is not part of the claims file.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


ORDER

Entitlement to nonservice-connected death pension benefits is 
granted from June 1, 2007 to January 1, 2008.

	


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


